                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION

JAMES WILSON,                                         )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )          Civil No. 5:18-CV-131-GCM
                                                      )
NANCY A. BERRYHILL,                                   )
Acting Commissioner of Social Security,               )
                                                      )
       Defendant.                                     )

                                             ORDER

       This matter is before the Court on plaintiff’s Motion for Summary Judgment and

defendant’s Motion for Remand to the Commissioner. Plaintiff’s counsel consented to the

defendant’s Motion for Remand.

       Accordingly, for good cause shown, the Court hereby reverses the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner

for further proceedings.   See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,

501 U.S. 89 (1991).



                                        Signed: April 10, 2019
